FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 8, 2013

                                           No. 04-13-00165-CV

                    IN RE VIA METROPOLITAN TRANSIT AUTHORITY

                                    Original Mandamus Proceeding1


                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On April 2, 2013 Real Party in Interest Candelario McGraw filed an unopposed motion
for extension of time to file a response. The motion is GRANTED. McGraw’s response is due
May 5, 2013.

It is so ORDERED on April 8, 2013.                                          PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court




1 This proceeding arises out of Cause No. 2007-CI-01034, Candelario McGraw v. Alfred S. Longoria and Via
Metropolitan Transit Authority, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable
Michael Mery presiding. However, the order complained of was signed by the Honorable John D. Gabriel,
presiding judge of the 131st Judicial District Court, Bexar County, Texas.